PER CURIAM.
Earl Robinson appeals an amended final judgment awarding Ricky Peeler damages for breach of a partnership agreement and permanently enjoining Mr. Robinson from “coming about, harming, molesting, or otherwise ill-treating” Mr. Peeler. We modify the injunction to prohibit instead Mr. Robinson’s harassing, threatening, or physically harming or molesting Mr. Peeler. We also reverse the award of attorney’s fees on Mr. Peeler’s confession of error. See Dade County v. Pena, 664 So.2d 959, 960 (Fla.1995). As modified, the amended final judgment is otherwise AFFIRMED.
ALLEN, BENTON, and BROWNING, JJ., concur.